In an action to recover damages for personal injuries, the appeal is from a judgment entered on a jury verdict in favor of respondent. Judgment unanimously affirmed, with costs. While we consider that the court erred in charging the jury that notice of improper lighting is required, we feel this error was substantially corrected by the subsequent charge, at appellant’s request, that the duty to provide adequate lighting is, under section C26-743.0 of the Administrative Code of the City of New York, an absolute duty, and by the reading of said section to the jury. We further find that on the evidence presented by this record, the error, though not entirely corrected, cannot be said to have affected the verdict or to have prejudiced appellant. Present —Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta. JJ.